676 S.E.2d 305 (2009)
STATE of North Carolina
v.
Jamarra Rico SMITH.
No. 18P09.
Supreme Court of North Carolina.
March 19, 2009.
Jamarra Rico Smith, Pro Se.
Daniel P. O'Brien, Assistant Attorney General, John Snyder, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Plaintiff on the 9th day of January 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."